ON REHEARING.
MOORE, J.
A rehearing was granted herein on the application of defendant, appellant here, limited and restricted, however, to the question as to whether the parties defendant whom we held to be co-partners conducting business under the firm name of “The Feitel Well Co.” were commercial, or only ordinary partners.
Our former decree affirmed the judgment appealed from by one of the defendants, which judgment was in solido against both partners and was so rendered and affirmed on the theory that the partnership was a commercial one.
We adhere to the views'expressed in our former opinion to the effect that a partnership existed between Isaac Feitel and Maurice Feitel; that they were conducting business under the firm name of “The Feitel Well Co.,” and that as such partners they are liable for the debts of the firm, and, consequently for the debt sued for, their. liability therefor being fully established, but we were in error in holding that the ' partnership proven was shown to be a commercial partnership.
The evidence as to the character of the business conducted by the firm is exceedingly meagre. Whether its business was confined to that indicated by the contract sued and announced by the bill-heads and letter-heads of the concern, which evidence an ordinary partnership, or whether, in addition to that business, the firm was engaged in commercial pursuits, as might be inferred' by a receipted bill for merchandise sold by this firm, is left in doubt and uncertainty.
Under the circumstances we think the ends of justice would be best subserved by remanding the cause in order that the parties may make this clear.
It is therefore, ordered, adjudged and decreed, that our former opinion and decree be set aside and recalled; that the judgment *199appealed from be avoided, annulled and reversed, and that the cause be remanded for trial de novo and according to the views expressed herein, with directions that the evidence already taken and of record may remain as evidence on the new trial with the right of either party to supplement same with additional evidence as to the character of the partnership. The costs of appeal to be taxed against the appellee; these of the lower ' Court to await final decision.
May 4, 1908.